Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 are pending and examined in the current application.
Claims 1 and 13-19 are withdrawn from consideration (see discussion, below).
Claims 2-12 and 20 are examiner in the current application.

Election/Restrictions
Applicant’s election without traverse of claims 2-12 and 20 in the reply filed on December 8th 2022 is acknowledged.
Claims 1 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8th 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Felisaz et al (EP 1815754 A1 – Machine translation).

Regarding claims 3, 4, 10 and 20: Felisaz discloses a starter feed additive comprising a licorice root, fennel and anise sensory compound (i.e., glycyrrhizine) and vanillin (see Felisaz abstract; paragraphs [0026], [0027], [0030], [0031], [0040]). Felisaz also discloses of blending the feed additive with feed for recently weaned animals (e.g., piglets) (see Felisaz paragraphs [0006], [0017] and [0053]-[0055]). Felisaz also discloses of blending 200-600 grams of the feed additive with a ton of feed, which is about 0.02%-0.06% by weight (see Felisaz paragraph [0031]), and that the feed additive stimulates the appetite of young animals and increase their daily average feed intake and daily average weight gain (see Felisaz paragraphs [0006] and [0053]-[0058).
Regarding claims 5-9 and 11-12:  Felisaz discloses adding the sensory compound to a starter feed comprising soy protein, potato protein, soybean oil, wheat, oats, soybean, milk substitute, vitamins, minerals, acidifier, and antibiotics (see Felisaz paragraphs [0053]-[0056]). Given the fact the constituents comprise peptides, Felisaz meets the additives recited in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792